Citation Nr: 1537056	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 70 percent for anxiety disorder and major depressive disorder (psychiatric disability).

2.  Entitlement to an increased disability rating in excess of 40 percent for residuals, status post lumbar discectomy (low back disability).

3.  Entitlement to a higher initial disability rating in excess of 10 percent for left lower extremity radiculopathy. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1979 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Veteran and the Veteran's spouse presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the Board hearing has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  During the May 2015 Board hearing, and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for an increased disability rating in excess of 40 percent for the low back disability.

2.  For the entire initial rating period from June 25, 2009, the service-connected psychiatric disability has resulted in occupational and social impairment, with deficiencies in most areas, such as judgment, thinking, family relations, work, and mood, due to symptoms including social isolation, memory loss, inattention to personal hygiene, diminished sense of direction, anxiety, constant depression, panic, outbursts of anger, irritable mood, detachment, poor concentration, attention disturbance, impaired sleep, anhedonia, anergy, and feelings of hopelessness, worthlessness, guilt, and shame.

3.  For the entire initial rating period from June 25, 2009, the service-connected left lower extremity radiculopathy has manifested symptoms and functional impairment including moderate pain, intermittent severe pain, moderate numbness, moderate paresthesias and/or dysesthesias, and occasional left leg dragging and tripping.  

4.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met regarding the appeal for an increased disability rating in excess of 40 percent for the low back disability.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  For the entire initial rating period from June 25, 2009, the criteria for an initial rating in excess of 70 percent for the psychiatric disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434-9400 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period from June 25, 2009, the criteria for an initial disability rating of 20 percent, but no higher, for the left lower extremity radiculopathy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

As to the appeal for an increased rating for the low back disability, VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claim is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

As to the appeals for higher initial ratings for the psychiatric and left lower extremity radiculopathy disabilities, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a May 2010 letter sent prior to the denial of the TDIU claim in September 2010, the RO advised the Veteran to submit evidence showing that the service-connected disabilities had increased in severity, and described the types of information and evidence that the Veteran should submit in support of the claim for a TDIU.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the claim.  The May 2010 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, VA examination reports, the May 2015 Board hearing transcript, and the Veteran's lay statements.

VA examined the psychiatric disability in February 2010.  The February 2010 VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, provided clinical observations, and reported on the relevant rating criteria.  Although the Veteran has asserted that the psychiatric disability has worsened since the February 2010 VA examination, the Board has incorporated the Veteran's description of the new and worsening symptoms into the discussion below, and has treated all of the May 2015 Board hearing testimony about those symptoms as credible.  Significantly, the Veteran and his wife have not generally described the types of symptoms and impairment that are consistent with a 100 percent disability rating for a psychiatric disability.  As the service-connected psychiatric disability is already rated at 70 percent, and a 100 percent disability rating is the only higher rating available for the psychiatric disability, the Board finds that a remand for a VA examination of the psychiatric disability is not necessary, and that the February 2010 VA examination report is adequate to decide the issue of a higher initial disability rating for the service-connected psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also U.S.C.A. 
§ 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

As part of a March 2013 VA examination of the low back disability, VA examined the lower extremities.  The March 2013 VA examiner interviewed the Veteran regarding past and present symptomatology, performed a physical examination, and reported on the relevant rating criteria.  The Board finds that the March 2013 VA examination report is adequate to decide the issue of a higher initial disability rating for left lower extremity radiculopathy.  See Barr, 21 Vet. App. 303.



In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues on appeal, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Withdrawal of Low Back Increased Rating Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

During the May 6, 2015 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for an increased disability rating in excess of 40 percent for the low back disability.  As a result, there remain no questions of fact or law for appellate consideration on increased disability rating in excess of 40 percent for the low back disability.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal as to the increased disability rating in excess of 40 percent for the low back disability, and the issue will be dismissed.  See 38 C.F.R. § 20.204.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377.  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Initial Rating for Psychiatric Disability

Service connection for a psychiatric disability was granted by the RO in the April 2010 rating decision, which assigned an initial disability rating of 70 percent, effective June 25, 2009.  The Veteran contends that a higher initial disability rating is warranted based on psychiatric disability symptoms including memory loss, social isolation, and inattention to personal hygiene.  See May 2015 Board hearing at 4-7.

For the entire initial rating period from June 25, 2009, the psychiatric disability has been rated at 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434-9400.  Under the General Rating Formula for Mental Disorders, a 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

After reviewing all the evidence, lay and medical, the Board finds that, for the entire initial rating period from June 25, 2009, the service-connected psychiatric disability has resulted in occupational and social impairment, with deficiencies in most areas, such as judgment, thinking, family relations, work, and mood, due to symptoms including social isolation, memory loss, inattention to personal hygiene, diminished sense of direction, anxiety, constant depression, panic, outbursts of anger, irritable mood, detachment, poor concentration, attention disturbance, impaired sleep, anhedonia, anergy, and feelings of hopelessness, worthlessness, guilt, and shame.  For these reasons, the Board finds that the weight of the lay and medical evidence shows symptoms and social and occupational impairment that more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9434-9400.

VA examined the psychiatric disability in February 2010.  The Veteran reported symptoms including anxiety, constant depression, panic, outbursts of anger, irritable mood, detachment, poor concentration, attention disturbance, impaired sleep, anhedonia, anergy, and feelings of hopelessness, worthlessness, guilt, and shame.  The February 2010 VA examiner opined that these symptoms resulted in deficiencies in most areas, such as judgment, thinking, family relations, work, and mood.  The February 2010 VA examiner provided a GAF score of 65 for the anxiety disorder, and 50 for the depression (both of which comprise the service-connected psychiatric disability), suggesting moderate to severe psychiatric symptoms, or moderate to severe difficulty in occupational or social functioning.

The Veteran received outpatient psychiatric treatment at a VA Medical Center from January 2012 through August 2012.  During the initial treatment evaluation in January 2012, the Veteran stated that his chief psychiatric complaints were reduced memory, diminished sense of direction, and difficulty with concentration.  Over the course of several months of treatment, a consistent GAF score of 60 was reported by the VA mental health providers, suggesting moderate (but nearly mild) psychiatric symptoms, or moderate difficulty in social or occupational functioning.  The VA treatment records from this period generally demonstrate that the Veteran presented as pleasant, calm, coherent, and well-groomed.  The Veteran often discussed stress at work and trouble with his spouse; however, there was no suggestion of symptoms such as hallucinations, danger of hurting self or others, inability to perform activities of daily living, or disorientation to time or place.

During the May 2015 Board hearing, the Veteran and his spouse testified that the psychiatric disabilities have worsened since the February 2010 VA examination.  Specifically, the Veteran's spouse testified regarding excessive sleep, social isolation, and inattention to personal hygiene.  See Board hearing transcript at 5-7.  The Veteran testified that, although he is working 40 hours per week, he struggles when interacting with people, so pursues work as a parking garage security officer to minimize anger and irritability that can be triggered by prolonged human interaction.  See Board hearing transcript at 9-10, 13-15.

In sum, for the initial rating period from June 25, 2009, the service-connected psychiatric disability manifested a range of symptoms which were estimated to be moderate to severe.  Symptoms reported during the February 2010 VA examination, discussed during the May 2015 Board hearing, and otherwise reflected in VA treatment records and lay statements, included social isolation, memory loss, inattention to personal hygiene, diminished sense of direction, anxiety, constant depression, panic, outbursts of anger, irritable mood, detachment, poor concentration, attention disturbance, impaired sleep, anhedonia, anergy, and feelings of hopelessness, worthlessness, guilt, and shame.

In consideration of the evidence above, the Board finds that, for the entire rating period from June 25, 2009, the weight of the evidence is against finding that the service-connected psychiatric disability more nearly approximates total occupational and social impairment, as required for an increased rating of 100 percent.  First, although the Veteran was assigned different working hours after being confrontational, the Veteran testified that he currently works 40 hours per week.  See Board hearing transcript at 13, 15.  Second, although the Veteran and his spouse both testified that psychiatric symptoms have worsened since the February 2010 VA examination, the evidence - whether from written statements, oral testimony, or medical treatment records - does not show symptoms such as gross impairment in thought processes or communication, hallucinations, or danger of hurting self or others, which are examples of symptoms that are indicative of a psychiatric disability that may be rated at 100 percent disabling for total social and occupational impairment.

Although the Veteran has complained of memory loss, the evidence does not demonstrate that the memory loss symptoms are so severe that the Veteran cannot remember names of close relatives, his own occupation, or his own name, each of which is used to describe the level of memory loss commensurate with a 100 percent disability rating.  Similarly, although the Veteran's spouse testified that the Veteran must be reminded to shave, bathe, and cut his hair, the Board finds that this level of inattention to personal hygiene does not more nearly approximate an inability to perform activities of daily living.  Lastly, although the Veteran has complained of diminished sense of direction, which suggests some degree of disorientation to place, this symptom is contemplated by the assigned 70 percent disability rating.  

In sum, while the psychiatric symptoms are of sufficient severity to warrant a 70 percent disability rating, the Board finds that the psychiatric symptoms do not result in total occupational impairment.  As noted above, and discussed in more detail in the TDIU section below, the Veteran continues to hold a full-time job.  As to social impairment, although the evidence shows that the psychiatric symptoms result in detachment and withdrawal from most social interaction, the severity of the psychiatric symptoms and their effect on social functioning is contemplated by the current 70 percent disability rating.

For these reasons, the Board finds that, for the initial rating period from June 25, 2009, the Veteran's disability picture has not more nearly approximated the criteria for a 100 percent rating based on symptoms and the degrees of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434-9400.  Because the preponderance of the evidence is against the appeal for a higher initial disability rating in excess of 70 percent for the anxiety disorder and major depressive disorder for the rating period from June 25, 2009, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Left Lower Extremity Radiculopathy

Service connection for left lower extremity radiculopathy was established in the RO's April 2010 rating decision, which assigned an initial 10 percent disability rating, effective June 25, 2009.  The Veteran asserts that an initial disability rating in excess of 10 percent is warranted based on the severity of symptoms including pain and numbness.  See May 2015 representative letter.

For the entire initial rating period from June 25, 2009, the service-connected left lower extremity radiculopathy disability has been rated at 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which governs the sciatic nerve.   Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  Id.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  Id.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2015).

After reviewing all the evidence, lay and medical, the Board finds that, for the entire initial rating period from June 25, 2009, the left lower extremity radiculopathy has manifested symptoms and functional impairment including moderate pain, intermittent flare-ups of severe pain, moderate numbness, moderate paresthesias and/or dysesthesias, and occasional left leg dragging and tripping.  VA examined the left leg radiculopathy in March 2013.  The March 2013 VA examiner indicated the left leg radiculopathy manifested moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The March 2013 VA examiner noted that there were no other signs or symptoms of radiculopathy, and assessed an overall moderate severity level.

During the May 2015 Board hearing, the Veteran testified that he occasionally drags his left leg due to left lower extremity radiculopathy symptoms.  See Board hearing transcript at 22.  The Veteran's spouse testified that she has witnessed the Veteran trip on those occasions when he drags the left foot.  Id. at 23.  The Veteran and his spouse also discussed how severe left leg pain will wake the Veteran up from sleep approximately twice per week.  Id. at 26-27.

In sum, for the entire initial rating period from June 25, 2009, the service-connected left lower extremity radiculopathy has manifested symptoms and functional impairment including moderate pain, intermittent severe pain, moderate numbness, moderate paresthesias and/or dysesthesias, and occasional left leg dragging and tripping.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms and functional impairment related to the left lower extremity radiculopathy more nearly approximate moderate incomplete paralysis of the sciatic nerve.  As such, for the entire initial rating period from June 25, 2009, an initial rating of 20 percent under Diagnostic Code 8520 is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.124a.

For the initial rating period from June 25, 2009, the Board also finds that the weight of the evidence is against finding that the criteria for a disability rating in excess of 20 percent have been met or more nearly approximated.  While the evidence demonstrates severe intermittent pain, to include the pain that has awakened the Veteran at night, the March 2013 VA examiner opined that the overall disability picture associated with the left lower extremity was moderate.  Although the Veteran testified that he began occasionally dragging the left foot at some point after the May 2013 VA examination, the Board finds that the addition of this symptom does not make the severity of the left lower extremity radiculopathy more nearly approximate "moderately severe" radiculopathy.  Specifically, the Veteran reported that the left foot drags after prolonged walking, and that activity of this type is the only trigger for foot dragging.  See Board hearing transcript at 22-23.  Accordingly, the Board finds that a disability rating in excess of 20 percent is not warranted under Diagnostic Code 8520 for the left lower extremity radiculopathy for the entire rating period from June 25, 2009.  38 C.F.R. §§ 4.3, 4.7, 4.124a.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, and symptomatology.  In this case, considering the lay and medical evidence, the Veteran's psychiatric disability has manifested symptoms including social isolation, memory loss, inattention to personal hygiene, diminished sense of direction, anxiety, constant depression, panic, outbursts of anger, irritable mood, detachment, poor concentration, attention disturbance, impaired sleep, anhedonia, anergy, and feelings of hopelessness, worthlessness, guilt, and shame.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria, and the Board has considered how the psychiatric disability symptoms affect the Veteran's social and occupational functioning.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Board further finds that for the entire initial rating period the symptomatology and impairment caused by the left lower extremity radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  In this case, the left lower extremity radiculopathy has been manifested by moderate incomplete paralysis of the sciatic nerve.  The use of term such as "severe," "moderate," and "mild" allow the Board to consider all the symptoms and impairment, which in this case includes the occasional foot dragging and tripping.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disability in this case, other than those discussed above, is the residual of a left wrist ganglion cyst.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the psychiatric and left lower extremity disabilities, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the psychiatric and left lower extremity disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU Legal Criteria

As noted above, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  




TDIU Analysis

The Veteran seeks a TDIU based on the service-connected low back, psychiatric, and left lower extremity radiculopathy symptoms.  For the entire rating period from June 25, 2009, and in consideration of the discussion above, the combined disability rating of these disabilities has been 90 percent.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to secure (obtain) or follow (maintain) substantially gainful employment due to the service-connected disabilities.  During the May 2015 Board hearing, the Veteran testified that he averages 40 hours of work per week.  See Board hearing transcript at 15.  The Veterans works as a parking garage security officer, which includes supervising other security personnel.  See id. at 15-16.  The Veteran did not testify, and the evidence does not otherwise show, any periods of unemployment during the period from June 25, 2009.  There has been no indication from the Veteran or from other parts of the record that the parking garage position is not substantially gainful employment.  Although the Veteran's spouse testified that the Veteran was removed from a "post" because of a confrontation, the removal did not result in firing, and instead, the Veteran was assigned to different working hours.  See id. at 13.

While the combined disability rating of 90 percent is indicative of a severe overall disability picture, because the evidence demonstrates that the Veteran has been employed full time position, and that position constitutes substantially gainful employment, the Board finds that the Veteran is not rendered unable to secure (obtain) or follow (maintain) substantially gainful employment due to the service-







connected disabilities.  For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for an increased disability rating in excess of 40 percent for the low back disability, having been withdrawn, is dismissed.

For the entire initial rating period from June 25, 2009, an initial disability rating in excess of 70 percent for anxiety disorder and major depressive disorder is denied.

For the entire initial rating period from June 25, 2009, an initial disability rating of 20 percent, but no higher, for left lower extremity radiculopathy is granted.

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


